DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-11, 13-19, 21, 27 have been considered but are moot in view of new ground of rejection.
	Applicant argues Huber and Lin does not disclose wherein at least two frame rates of the plurality of video streams are different (page 13).
	Although Examiner does not agree with Applicant’s argument, Zhang (US 20140016693) is relied on as one example that the teaching of at least two frame rates of the plurality of video streams are different (see for example, Zhang: paragraphs  0023-0024) is well-known in the art as discussed below.
	Claims 12, 20, 22-26 and 28-30 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 20160142750) in view of Lin et al. (US 20030093801) and further in view of Zhang (US 20140016693).

Regarding claim 1, Huber discloses a system for a multi-video stream transmission to a client terminal (system comprising server, encoder, proxy, storage for a multi-video stream transmission to a client – figures 6, 13A-13C), comprising: 
 	at least one storage device storing a set of instructions (memory 1370 and/or 1380 contains instructions executable by the processor – see include, but not limited to, paragraphs 0032, 0132, claim 9); 
 	at least one processor in communication with the at least one storage device (processor 1360 in communication with at least one memory 1370, 1380- figures 13A-13B, paragraphs 0032, 0132, claim 9), wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including: 
 	obtaining a multi-video stream including a plurality of video streams, each of the plurality of video streams including multiple key frames characterized by a frame rate and a key frame interval, a key frame interval of a video stream being a count of frames between two successive key frames in the video stream (obtaining a multimedia stream including a plurality of video streams with segments, each of the plurality of streams including multiple I frames characterized by a frame rate and a key frame interval, the key frame interval of a video stream being a count of frames such as P and/or B frames between two successive I frames in the video stream – see include, but not limited to, figures 2, 4A-7, 16-17, paragraphs 0027, 0077, 0094, 0106);
 	 determining a delay time of an initial key frame for each of the plurality of video streams (determining a delay of first I frame in segment(s) for each of the plurality of streams – see include, but not limited to, figures 2, 4A-7, 16-17, paragraph 0094); 
	processing, based on the delay time of the initial key frame in each of the plurality of video streams, the plurality of video streams to determine a desired sending time of the initial key frame in the corresponding video streams, the desired sending time of the initial key frame in a video stream corresponding to a time when the initial key frame of the video stream is sent to the client terminal (see include, but not limited to, figures 2, 4A-7, 16-17, paragraphs 0094, 0098, 0087); and 
	transmitting, to the client terminal, the plurality of processed video streams (transmitting, to the client device, a plurality of processed streams with segments- – see include, but not limited to, figures 2, 4A-7, 16-17, paragraphs 0094, 0029, 0035).  
	Huber does not explicitly disclose determining time, based on a plurality of frame rates and a plurality of key frame intervals of the plurality of video streams, wherein at least two frame rates of the plurality of video streams are different.
	Lin discloses obtaining a multi-video stream including a plurality of video streams, each of the plurality of video streams including multiple key frames characterized by a frame rate and a key frame interval, a key frame interval of a video stream being a count of frames between two successive key frames in the video stream (each video stream including multiple I frames characterized by a frame rate and key frame interval defined by interval between consecutive I frames – see include, but not limited to, figures 1, 3A-3C, 6A-6B); 
 	determining, based on a plurality of frame rates and a plurality of key frame intervals of the plurality of video streams, a time of an initial key frame for each of the plurality of video streams (determining, based on plurality of frames rate k and key frame interval such as N(GOP) a delay time of an initial I frame for each stream - see include, but not limited to, figures 1, 3A-3C, 6A-6B, paragraphs 0076-0090).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huber with the teaching including determining based on a plurality of frame rates and a plurality of key frame intervals of the plurality of video streams as taught by Lin in order to yield predictable result of minimizing extra network traffic and video decoder complexity and retaining a desirable quality of decoded pictures (paragraphs 0013, 0048, 0078).
	Zhang also discloses obtaining a multi-video stream including a plurality of video streams, each of the plurality of video streams including multiple key frames
characterized by a frame rate and a key frame interval, a key frame interval of a video stream being a count of frames between two successive key frames (e.g., each of the plurality of streams 202, 204 including multiple key frames I0, I1…characterized by a frame rate and a key frame interval, key frame interval of video stream being count of frames between two successive key frames I0, I1), wherein at least two frame rates of the plurality of video streams are different (two frame rates of plurality of streams 202, 204 are different – see include, but are not limited to, figures 2a, 2b, 5, paragraphs 0016, 0022-0024). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huber in view of Lin with the teaching including at least two frame rates of the plurality of streams are different as taught by Zhang in order to yield predictable result of saving silicon and DRAM cost or without increasing the speed beyond the real time video rate of the input video (para. 0013).
 
Regarding claim 2, Huber in view of Lin and Zhang discloses the system of claim 1, wherein to determine a delay time of an initial key frame for each of the plurality of video streams, the at least one processor is configured to cause the system to perform additional operations including: 
 	normalizing, based on the plurality of frame rates and the plurality of key frame intervals, the plurality of key frame intervals to generate a plurality of normalized key frame intervals (creating/modifying based on frame rates k and frame interval N (GOP)/segment, the plurality of key frame intervals/GOPs to generate a plurality of segments/intervals – see include, but not limited to, Huber: figures 2, 4A-7, 16-17; Lin: figures 1, 3A-3C, 6A-6B, paragraphs 0076-0090); and 
 	determining, based on the plurality of normalized key frame intervals, the delay time of the initial key frame for each of the plurality of video streams (see include, but not limited to, Huber: figures 2, 4A-7, 16-17, paragraph 0094; Lin: figures 1, 3A-3C, 6A-6B, paragraphs 0076-0090; Zhang: figures 2a, 2b, 5).  

Regarding claim 3, Huber in view of Lin and Zhang discloses the system of claim 2, wherein to normalize the plurality of key frame intervals, the at least one processor is configured to cause the system to perform additional operations including: 
 	determining, based on the plurality of corresponding frame rates, a plurality of key frame interval times corresponding to the plurality of key frame intervals, a key frame interval time being a time between transmission of two successive key frames (see include, but not limited to, Huber: figures 2, 4A-4B, 16-17, paragraphs 0062, 0094; Lin: figures 1, 3A-3C, 6A-6B, paragraphs 0076-0090); 
 	determining a reference time based on the plurality of frame rates (determining a time associated with frame rates – see include, but not limited to, Huber: figures 2, 4A-4B, 16-17, paragraphs 0062, 0094; Lin: figures 1, 3A-3C, 6A-6B, paragraphs 0076-0090); and 
 	determining, based on the plurality of key frame interval times and the reference time, the plurality of normalized key frame intervals (see include, but not limited to, Huber: figures 2, 4A-4B, 16-17, paragraphs 0062, 0094; Lin: figures 1, 4, 6A-6B, paragraphs 0076-0090; Zhang: figures 2A, 2B, 5).  

Regarding claim 4, Huber in view of Lin and Zhang discloses the system of claim 3, wherein to determine the delay time of the initial key frame for each of the plurality of video streams, the at least one processor is configured to cause the system to perform additional operations including: Preliminary Amendment Attorney Docket No.: 20633-0102US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/125763) Page 4 of 12 
 	determining a greatest common divisor (GCD) of the plurality of normalized key frame intervals; and 
	determining, based on the reference time and the GCD of the plurality of normalized key frame intervals, the delay time of the initial key frame for each of the plurality of video streams (see include, but not limited to, Huber: figures 2, 4A-4B, paragraphs 0062, 0094; Lin: figures 4, 6A-6B, paragraphs 0077-0090).  

Regarding claim 5, Huber in view of Lin and Zhang discloses the system of claim 4, wherein to determine the delay time of the initial key frame for each of the plurality of video streams, the at least one processor is further configured to cause the system to perform additional operations including: determining a lowest common multiple (LCM) of the plurality of normalized key frame intervals; and determining, based on the reference time, the GCD, and the LCM of the plurality of normalized key frame intervals (least common multiple of k and N), the delay time of the initial key frame for each of the plurality of video streams (see include, but not limited to, Huber: figures 2, 4A-4B, paragraphs 0062, 0094; Lin: figures 3A-3C, 6A-6B, paragraphs 0077-0090).   

Regarding claim 6, Huber in view of Lin and Zhang discloses the system of claim 2, wherein to determine the delay time of the initial key frame for each of the plurality of video streams, the at least one processor is further configured to cause the system to perform additional operations including: ranking the plurality of normalized key frame intervals according to a predetermined rule (ranking plurality of key/I frame interval according to length of segment, nearest key/I frame, etc.); and determining, based on the ranking, the delay time of the initial key frame for each of the plurality of video streams (see include, but not limited to, Huber: figures 4A-5C, 9-10, paragraphs 0054, 0094; Lin: figures 4-6B).  

Regarding claim 7, Huber in view of Lin and Zhang discloses the system of claim 2, wherein the at least one processor is further configured to cause the system to perform additional operations including: performing one or more iterations, each of the one or more iterations including:
 	 determining whether at least two same normalized key frame intervals exist among the plurality of normalized key frame intervals; 
 	in response to a determination that at least two same normalized key frame intervals exist, determining a modified key frame interval based on the at least two same normalized key frame intervals; and 
 	updating the plurality of normalized key frame intervals by replacing at least one of the at least two same normalized key frame intervals by the modified key frame interval (e.g., determining two same key frames intervals of equal number of frames exist, determining a modified key frame interval to different key/I frame interval based on the at least two key/I frames intervals and updating the key/I frame intervals/length by replacing at least one of the at least two key/I frame intervals/lengths by the modified different key frame interval V11, V12, k fast forward factor, etc. – see include, but not limited to, Butter: figures 2-4B, 9, 16-17, paragraphs 0087-0088, 0094; Lin: figures 4-6B, paragraphs 0067, 0077-0079).

Regarding claim 8, Huber in view of Lin and Zhang discloses the system of claim 7, wherein the at least one processor is further configured to cause the system to perform additional operations including: determining whether at least two same normalized key frame intervals exist among the plurality of normalized key frame intervals; and in response to a determination that there is no same normalized key frame interval among the plurality of normalized key frame intervals, terminating the one or more iterations (e.g., in response to determine there is different key frame interval/length, not adding I frame or terminating creating/iteration of new I frame/portion - – see include, but not limited to, Butter: figures 2-4B, 9, 16-17, paragraphs 0087-0088, 0094; Lin: figures 4-6B, paragraphs 0067, 0077-0079).  

Regarding claim 9, Huber in view of Lin and Zhang discloses the system of claim 7, wherein to determine the delay time of the initial key frame for each of the plurality of video streams, the at least one processor is further configured to cause the system to perform additional operations including: Preliminary Amendment Attorney Docket No.: 20633-0102US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/125763) 
 	Page 6 of 12 determining, based on the plurality of updated normalized key frame intervals, a delay time of an initial key frame corresponding to each of the plurality of updated key frame intervals; for the at least two same normalized key frame intervals, determining a relative delay time of an initial key frame corresponding to each of the at least two same normalized key frame intervals; and determining, based on a delay time of an initial key frame corresponding to the modified key frame interval and the relative delay time of the corresponding initial key frame, a delay time of an initial key frame corresponding to each of the at least two same normalized key frame intervals (see include, but not limited to, Butter: figures 2-4B, 9-12, 16-17, paragraphs 0087-0088, 0094; Lin: figures 4-6B, paragraphs 0067, 0077-0090).  

Regarding claim 10, Huber in view of Lin and Zhang discloses the system of claim 1, wherein the at least one processor is further configured to cause the system to perform additional operations including at least one of: normalizing the delay time of the initial key frame in each of the plurality of video streams; or receiving, from the client terminal, a user request to pull the plurality of video streams (receiving from client device a user request for video streams – see include, but not limited to, Huber: figure 9; Lin: figures 4-5).  

Regarding claim 11, Huber in view of Lin and Zhang discloses the system of claim 1, wherein to process the plurality of video streams, the at least one processor is further configured to perform additional operations including at least one of: recoding at least one of the plurality of video streams; adding a key frame in at least one of the plurality of video streams; or postponing transmission of at least one of the plurality of video streams (adding a key/I frame at selected frame or delay sending of at least one of the plurality of streams – see include, but not limited to, Huber: figures 2, 4B, paragraphs 0079, 0094; Lin: figures 3A-6B, paragraphs 0067, 0077-0079).  

Regarding claim 13, limitations of a method that correspond to the limitation of the system in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly,  Huber in view of Lin and Zhang discloses a method for a multi-video stream transmission to a client terminal implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication platform connected to a network, comprising: obtaining a multi-video stream including a plurality of video streams, each of the plurality of video streams including multiple key frames characterized by a frame rate and a key frame interval, a key frame interval of a video stream being a count of frames between two successive key frames in the video stream, wherein at least two frame rates of the plurality of streams are different; 	determining, based on a plurality of frame rates and a plurality of key frame intervals of the plurality of video streams, a delay time of an initial key frame for each of the plurality of video streams; processing, based on the delay time of the initial key frame in each of the plurality of video streams, the plurality of video streams to determine a desired sending time of the initial key frame in the corresponding video streams, the desired sending time of the initial key frame in a video stream corresponding to a time when the initial key frame of the video stream is sent to the client terminal; and transmitting, to the client terminal, the plurality of processed video streams (see similar discussion in the rejection of claim 1).  

Regarding claims 14-19 and 21, the additional limitations of the method as claimed correspond to the additional limitations of system in claims 2-9 are analyzed as discussed in the rejection of claims 2-9.

Regarding claim 27, limitations that correspond to the limitations of claim 1 are analyzed as discussed in rejection of claim 1, wherein “high-volume frames” corresponds to “key frames” in claim 1). Particularly, Huber in view of Lin and Zhang discloses the system for a multi-data stream transmission to a client terminal, comprising: Preliminary Amendment Attorney Docket No.: 20633-0102US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2018/125763) Page 11 of 12 
	at least one storage device storing a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including: obtaining a multi-data stream including a plurality of data streams, each of the plurality of data streams including multiple high-volume frames characterized by a frame rate and a high-volume frame interval, a high-volume frame interval of a data stream being a count of frames between two successive high-volume frames in the data stream, wherein at least two frame rates of the plurality of streams are different; determining, based on a plurality of frame rates and a plurality of high- volume frame intervals of the plurality of data streams, a delay time of an initial high-volume frame for each of the plurality of data streams; processing, based on the delay time of the initial high-volume frame in each of the plurality of data streams, the plurality of data streams to determine a desired sending time of the initial high-volume frame in the corresponding data streams, the desired sending time of the initial high-volume frame in a data stream corresponding to a time when the initial high-volume frame of the data stream is sent to the client terminal; and transmitting, to the client terminal, the plurality of processed data streams (see similar discussion in the rejection of claim 1, wherein “high-volume fame” correspond to “key frame” recited in claim 1).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	May, Jr. et al. (US 20110246621) discloses real time or near real time streaming.
	Wexler et al. (US 20110225315) discloses multi stream bit rate adaption including video streams of different frame rates (para. 0027).
	Zhao et al. (US 20140270338) discloses video streams of different frame rates (para. 0086).
	Lewis (US 9031138) video streams with different frame rates and key frames interval (claim 8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
August 10, 2022